Citation Nr: 0029785	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-33 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire




THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits, except for health care benefits 
authorized by chapter 17 of Title 38, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The appellant entered service in the United States Marine 
Corps in October 1968 and received a discharge under 
conditions other than honorable in October 1970.

This appeal arises from a May 1996 decision in which a 
Department of Veterans' Affairs (VA) Regional Office (RO) 
determined that the appellant's character of discharge from 
active service did not entitle him to a Certificate of 
Eligibility for VA Loan Guaranty benefits.  In May 1997 and 
March 1998, the Board remanded this case to the RO for 
further action.  In the May 1997 remand, the Board instructed 
the RO to consider the appellant's claim on a new and 
material basis.  However, due to a recent decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), in the March 1998 remand, 
the Board noted that this case was to be considered on the 
merits and not on a new and material basis.  In a subsequent 
July 2000 supplemental statement of the case, the RO 
indicated that new and material evidence had been submitted, 
the appellant was furnished the laws and regulations based on 
the merits of the claim, and the RO denied the appellant's 
claim on the merits based on all of the evidence of record.  
Thus, although the RO considered the claim on a new and 
material basis per the original remand decision, eventually a 
determination was made on the merits which the appellant has 
been properly notified of and was properly provided an 
opportunity to respond.  


FINDINGS OF FACT

1.  The appellant entered service in the United States Marine 
Corps in October 1968 and received a discharge under 
conditions other than honorable in October 1970.  

2.  By Administrative Decision dated in April 1971, the 
appellant's discharge was determined to be under dishonorable 
conditions.

3.  In February 1999, the Department of the Navy declined to 
upgrade the appellant's discharge.  

4.  During service, the appellant was charged with being 
absent without leave (AWOL) from August 1, 1969 to August 3, 
1969; from February 17, 1970 to February 18, 1970; from March 
6, 1970 to March 8, 1970; from March 9, 1970 to March 19, 
1970; from April 17, 1970 to April 21, 1970; from April 27, 
1970 to May 19, 1970; from July 21, 1970 to July 22, 1970; 
and from July 24, 1970 to August 22, 1970; in addition, he 
violated Article 134, Uniform Code of Military Justice, by 
breaking restriction.  

5.  The appellant was discharged with an Undesirable 
Discharge for the Good of the Service in lieu of a court 
martial and his conduct during service constituted willful 
and persistent misconduct.

6.  There is no competent medical evidence that the appellant 
was insane at the time he committed the offenses that 
ultimately led to his discharge.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions, and constitutes a bar to VA benefits (exclusive 
of health care under Chapter 17, Title 38, United States 
Code). 38 U.S.C.A. §§ 101(2), 5303 (West 1991); 38 C.F.R. § 
3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the appellant's service personnel records shows 
documentation that he was AWOL from service from August 1, 
1969 to August 3, 1969; from February 17, 1970 to February 
18, 1970; from March 6, 1970 to March 8, 1970; from March 9, 
1970 to March 19, 1970; from April 17, 1970 to April 21, 
1970; from April 27, 1970 to May 19, 1970; from July 21, 1970 
to July 22, 1970; and from July 24, 1970 to August 22, 1970.  
The total number of days AWOL was 71 which occurred within a 
one year period.  For the appellant's offenses of AWOL (to 
include the periods of AWOL through May 19, 1970), the 
Battalion Commander awarded the appellant 30 days of 
Correctional Custody and a reduction to the pay grade of E-2 
for 5 periods of AWOL (to include the periods of AWOL through 
May 19, 1970).  This sentence, characterized in the 
documentation as "light," in lieu of a court martial 
because the appellant stated that he wanted to return to duty 
and become a productive Marine.  However, upon his release 
from Correctional Custody, on June 20, 1970, the appellant 
once again entered into a period of unauthorized absence on 
July 21, 1970.  The appellant returned the next day and was 
placed on restriction.  On July 24, 1970, the appellant broke 
restriction and went AWOL again, thereby proving false his 
intentions.  Therefore, it was felt that the appellant's 8 
periods of AWOL and the violation of Article 134, Uniform 
Code of Military Justice, Breaking Restriction, reflected a 
complete disregard for the good order of the Marine Corps.  
Therefore, it was felt that the appellant had become a 
liability to his unit and that the best interest of the 
Marine Corps and the appellant would be served by his 
immediate discharge from the service.  

Thereafter, the appellant requested a "Discharge For the 
Good of the Service."  His request was based on his 
commission of the following offenses in violation of the 
Uniform Code of Military Justice: (1) violation of Article 86 
by being AWOL from July 21, 1970 to July 22, 1970 and from 
July 24, 1970 to August 22, 1970 and (2) the violation of 
Article 134 by having been duly restricted to certain limits 
at Camp Lejeune and having broken said restriction.  The 
appellant indicated that prior to submitting his request, he 
had been afforded the opportunity to consult with counsel and 
he had consulted with counsel and was satisfied with the 
advice rendered.  He indicated that he understood that an 
Undesirable Discharge was a discharge under other than 
honorable conditions and that as a result of such discharge, 
he might be deprived of virtually all rights as a veteran, 
under both Federal and State legislation.  Pending the 
appellant's request for an Undesirable Discharge, court 
martial proceedings were held in abeyance.  Thereafter, the 
appellant's request for a "Discharge For the Good of the 
Service" was approved.  

A review of the record shows that by Administrative Decision 
dated in April 1971, the RO determined that the character of 
the appellant's discharge was under dishonorable conditions.  
The April 1971 Administrative Decision concluded that the 
appellant's conduct was willful and persistent, noting the 
numerous unauthorized absent periods of an extended period of 
time, as set forth above and the violations of Article 86 and 
134 of the Uniform Code of Military Justice.  

In May 1996, the appellant submitted a request for 
determination of eligibility and available loan guaranty 
entitlement.  By letter dated in May 1996, the RO notified 
the appellant that he was not entitled to VA loan guaranty 
benefits due to the character of his discharge and referred 
to the April 1971 Administrative Decision.  The appellant 
appealed this determination.  It is the veteran's primary 
contention that his discharge was upgraded.  Also, the 
appellant maintains that while he was in service, he was very 
young and his age, ignorance, and inexperience contributed to 
his actions therein.  He maintains that he was not counseled 
during service and served the full 30 days of Correctional 
Custody.  He asserts that he did not have discipline problems 
during service.  He contends that he should have been 
medically discharged and currently seeks a medical discharge.  

In June 1997, the RO requested that the appellant submit 
copies of all materials in his possession showing that his 
discharge had been upgraded.  In August 1997, the appellant 
indicated that he had no record of the discharge being 
upgraded, but that he assumed it would be documented in his 
record, which he had requested but had not received.  

In June 1997, the RO requested the complete personnel records 
of the appellant and verification of the appellant's 
character of discharge from the service department.  In July 
1997, the National Personnel Records Center (NPRC) submitted 
copies of the appellant's service personnel records.  In May 
1998, the NPRC verified that there was no upgrade on file.  
Thereafter, in February 2000, a letter was received from the 
Department of the Navy which stated that the appellant 
received an undesirable discharge from the United States 
Marines Corps on October 14, 1970.  It further stated that on 
February 24, 1999, the Department of the Navy declined to 
upgrade his discharge and that there had been no 
correspondence from the appellant since that time. 

The term "veteran" means a person who served on active duty 
and who was discharged or released therefrom under conditions 
other than dishonorable.  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to certain VA benefits other than 
insurance.  A discharge under honorable conditions is binding 
on the VA as to character of discharge.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12(a).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12(a).  A discharge or release because of one of 
the offenses specified in 38 C.F.R. § 3.12(d) is considered 
to have been issued under dishonorable conditions; this 
includes acceptance of an undesirable discharge to escape 
trial by general court-martial.  38 C.F.R. § 3.12(d)(1).  It 
also includes a discharge under other than honorable 
conditions, if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  38 C.F.R. 
§ 3.12(b).

The appellant was discharged with an Undesirable Discharge 
for the Good of the Service in lieu of a court martial.  38 
C.F.R. § 3.12(d)(1).  In addition, clearly, the numerous 
offenses the appellant committed in service, that is, his 
initial repeated periods of AWOL as set forth above, as well 
as the subsequent violations of Article 86 and 134 of the 
Uniform Code of Military Justice, support a finding of 
willful and persistent misconduct under 38 C.F.R. § 
3.12(d)(4).  The Board notes that the appellant's numerous 
offenses committed over a relatively short period of time, 
are the type that would interfere with one's military duties 
by precluding one's performance of those duties.  See Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994).  As such, they cannot 
be characterized as minor offenses.

The question then remains whether the appellant was insane at 
the time he committed the offenses for which he was 
ultimately discharged.  The insanity exception to veterans' 
benefits bar for discharge under less than honorable 
conditions due to willful and persistent misconduct requires 
only insanity at the time of the commission of the offense or 
offenses leading to a person's discharge, not a causal 
connection between insanity and the misconduct.  See Struck 
v. Brown, 9 Vet. App. 145, 154 (1996).  In addition, the 
Court has stated that 38 U.S.C. § 5303(b) and 38 C.F.R. § 
3.354 require that the insanity must be such that it legally 
excuses the acts of misconduct.  Cropper.  There is no 
evidence that the appellant was insane during service.  

In light of the facts that the appellant was discharged with 
an Undesirable Discharge for the Good of the Service in lieu 
of a court martial and that the appellant's inservice 
misconduct was willful and persistent, and because the record 
lacks medical evidence that the appellant was insane at the 
time he committed the offenses causing his discharge, the 
Board concludes that the appellant's discharge from service 
was under dishonorable conditions, and constitutes a bar to 
VA benefits (exclusive of health care under Chapter 17, Title 
38, United States Code) under 38 U.S.C.A. § 5303 and 38 
C.F.R. § 3.12.  

As noted above, it is the appellant's primary contention that 
his discharge was upgraded; however, it has been verified by 
the Department of the Navy that his discharge was not 
upgraded.  Also, although the appellant maintains that while 
he was in service, he was very young and his age, ignorance, 
and inexperience contributed to his actions therein, this 
does not excuse the offenses he committed while in service.  
Further, although he maintains that he was not counseled 
during service and basically was not having discipline 
problems and was cooperative, the record disputes his 
contentions.  Lastly, although he contends that he should 
have been medically discharged and currently seeks a medical 
discharge, he must seek any changes in his type of discharge 
from the Department of the Navy.  


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


